On the Merits.
The following are the salient facts in the controversy :
On the 20th of July, 1875, Mrs. DeMoss obtained a judgment of separation of property, and for four hundred dollars, against her husband. It was duly published, and was followed by execution in November of the same year.
The Crescent plantation, heretofore owned by the' husband, was seized at the instance of O. M. Klein, in August, 1875, and adjudicated to H. R. Lucas, who in February following sold the same to Mrs. DeMoss for the sum of $6009.10 wholly on terms of credit.
The purchase price was subsequently^ paid to Lucas in full and byinstalments, and partly by the proceeds of cotton raised on the land, and the balance by- a loan from another party on mortgage not yet satisfied.
As it is now well established in our jurisprudence that a married woman, duly separated in property from her husband, can purchase property, either for cash or on terms of credit, and that property thus acquired is hei separate and paraphernal estate, it follows that plaintiff must fail in this ease, unless the evidence shows that the judgment of separation is a nullity, or that there was fraud or other elements of simulation in the purchase by the wife.
In their pleadings they allege the nullity of the judgment, hut the record is barren of any evidence in support of their allegation; and the ground is virtually abandoned, as their counsel made no reference *188thereto, either in their oral argument, or in their brief. The judgment is shown to be valid.
The only suspicious circumstance disclosed b3r the record in connection with the reality of the wife’s purchase, is the fact that, in a written contract between plaintiffs and the defendant husband, in the year 1877, the latter is described as the owner of the Crescent Plantation now in litigation. But the wife was not a party to that instrument, and lienee she could not be bound by the declaration., which might, at most, involve, her husband as the perpetrator of a fraud; hut her titles, if otherwise real and legal, could not be affected thereby.
But, in point of fact, the advances which DeMoss secured from plaintiffs, and which were the subject-matter of the contract referred to, were used by him on another plantation which he leased and cultivated during that year. A careful examination of the record has satisfied us that the bona fide intention of Lucas, the vendor, and of Mrs. DeMoss, his vendee, was to make a sale to her, as her separate property, of the plantation which Lucas had bid in at the sheriff’s sale in August, 1875, with the lawful intention, and with the avowed purpose of selling it to Mrs. DeMoss, in the manner that the idea was subsequently carried out.
Great reliance is placed by appellees’ counsel on the principles announced by tills court in the eases of Miller vs. Handy, 33 Ann. 160, and Forbes vs. Layton, 34 Ann. 975.
But in tlüs tli03r must be disappointed. The utterances in both cases applied to purchases made by women not separated in property, but under the regime .of the community. Hence, neither ease has any application to the present discussion, which involves the legal status of property purchased b}' a married woman duly separated in property from lier husband.
The conclusions reached b,y the district judge are correct, and they are also ours.
Judgment affirmed.
Bermudez, C, J. concurs in the decree.